DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed October 22, 2021 (hereinafter “Reply”).
Claims 1-4, 6, 7, and 11-20 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1 and 11 recite retrieving product information; identifying a first product as a value-sensitive product by at least a value price tag, wherein the product information comprises one or more value-sensitive product attributes derived from product reviews; deriving, using word embedding, (1) latent features of each respective word of one or more of the product reviews associated with the first product, and (2) a distribution of probabilities over the latent features; determining, using historical value-sensitive descriptions, whether the each respective word of the one or more of the product reviews associated with the first product is associated with a value-sensitive description; determining first users who are value conscious about the first product by tracking activities of the first users that exceed a predetermined threshold during a predetermined time period for the first product and by generating conditional probabilities (as described in the claims); determining second users who are not value conscious about the first product; analyzing shopping histories of the first users and the second users; analyzing shopping patterns of the first users and the second users; preparing a first recommendation, a first promotion, a second recommendation, and a second promotion for the first product, wherein the first recommendation comprises one or more value-sensitive products; determining whether to display the first recommendation and the first promotion for the first product to the first users; and determining whether to display the second recommendation and the second promotion for the first product to the second users based on user profiles of the second users. Claims 2-10 and 12-20 further 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors or business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed algorithms and mathematical formulas (including, e.g., the probability and statistic operations involving counting, multiplying, adding, and dividing and employing mathematical models that use word embeddings to locate latent features of words) and conditional probabilities and conditional probability equations are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites one or more processors, one or more non-transitory computer-readable media, retrieving product information from a website database, transmitting machine readable instructions to display the first recommendation and the first promotion for the first product for viewing by the first user; and transmitting machine readable instructions to display the second recommendation and the second promotion for the first product for viewing by the second user. Claims 8 and 18 recite updating a webpage and website with the recommendation and promotion. Claim 11 recites similar features as claim 1.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processors, one or more non-transitory computer-readable media, and website database—are recited at a high level of generality (see, e.g., applicant’s Spec. at ¶¶ [0017]-[0026], [0080], [0084], and [0104]-[0106]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit content to a user device for display via a webpage of a website is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of the online computing system in the claims amounts to generally 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to transmit content to a user device for display via a webpage of a website is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store and retrieve information (e.g., from an electronic database) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computing system.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims recite features that integrate the identified abstract ideas into a practical application because “the claims recite an improvement to other technology or technological 
Examiner disagrees, because the features for transforming product reviews using word embeddings—including deriving latent features of words in product reviews—and conditional probabilities, as well as keeping track of user activities and making determinations based on these data, are identified as being part of the identified abstract ideas, and thus, do not constitute additional elements.
Applicant argues that the “ordered combination of limitations of amended independent claims 1 and 11 adds specific limitations that are improvements beyond what is well-understood, routine, or conventional in the field.” Reply, p. 13. Applicant adds that the specification asserts “several technological advantages” at ¶¶ 68-69. Reply, pp. 13-14. 
Examiner disagrees, because the alleged improvements in selecting targeted advertising for a specific audience (which in this case are “value conscious users” presented with advertising for “relevant products that can have great value-sensitivity as opposed to a general pool of items”) would be improvements to the advertising and marketing fields—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Further, the assertions of the alleged improvements of using this particular (abstract) advertising practice in a computerize setting do not appear to be reflected in the claims. Finally, regarding applicant’s arguments that the claims recite a combination of well-understood, routine, or conventional ordered combination of elements, that argument is not persuasive at least because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself” (emphasis added)). The present claims do not include such additional elements or combination of elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted online promotions.
Beltran Guerrero et al. (U.S. Pub. No. 2014/0019210 A1) (determining product prices for generic and name brands); 
Herz et al. (U.S. Pat. No. 2001/0014868 A1) (automatic price determination); and
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622